1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ALLEN HAMMLER,                                 )   Case No.: 1:19-cv-00373-AWI-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER ADOPTING FINDINGS AND
13          v.                                          RECOMMENDATION, AND DISMISSING
                                                    )   CERTAIN CLAIMS AND DEFENDANTS
14                                                  )
     CLARK, et.al.,
                                                    )   [ECF No. 28]
15                  Defendants.                     )
                                                    )
16                                                  )
                                                    )
17                                                  )
18          Plaintiff Allen Hammler is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21           On May 30, 2019, the Magistrate Judge issued a Findings and Recommendation
22   recommending that this action proceed against Defendants Gamboa, Peterson, Garza, Saucedo, Uhlik
23   and Clark for violation of the First Amendment. (ECF No. 28.) The Findings and Recommendation
24   was served on Plaintiff and contained notice that objections were due within fourteen days. (Id.) Over
25   fourteen days have passed and no objections were filed.
26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
27   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and
28   Recommendations to be supported by the record and by proper analysis.
                                                        1
1          Based on the foregoing, it is HEREBY ORDERED that:

2          1.     The Findings and Recommendations filed on May 30, 2019, are adopted in full;

3          2.     This action shall proceed against Defendants Gamboa, Peterson, Garza, Saucedo, Uhlik

4                 and Clark for violation of the First Amendment;

5          3.     All other Defendants and claims are dismissed from the action for failure to state a

6                 cognizable claim for relief; and

7          4.     The matter is referred back to the Magistrate Judge for initiation of service of process.

8
9    IT IS SO ORDERED.

10   Dated: July 8, 2019
                                               SENIOR DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
